DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (US 20130341397) in view of Piva et al. (US 20020047046).
Schuler et al. teaches:
a camera (10) having an image sensor (20) for producing images of a zone/area (12),

a decoder unit (24) for identifying the read code (14) in the focused image and reading its coded information,
a calibrating unit (26) for calibrating the code reader (10), and
a verification unit (28) for assessing the code quality according to predefined criteria (see paragraph [0036] +),
wherein the auto-focusing unit (see paragraph [0023] +) is designed to automatically focus codes (14) of different sizes and at different distances (this is clear from the wording of paragraph [0023]: "third dimension") from the image sensor (20) and to provide a distance value representing the distance from the read code (14) or the detected/ captured object.
Schuler et al. is silent to:
the calibrating unit is adapted to provide norm-specific and distance-specific calibration parameters on the basis of the distance value, and
the code reading device has an illumination controller which is adapted to adjusting a norm- -specific and distance-specific illumination on the basis of the norm-specific and distance-specific calibration parameters, by means of an illumination device.
Piva et al. generally teaches (paragraph [0026]+) the use of  the distance between the code and reading apparatus as an operational parameter to change illumination configurations, especially reciting selecting optimum illumination configurations from a plurality of preset illumination configurations.  Such teachings are interpreted to read on a calibrating unit adapted to providing distance specific parameters based on distance and controlling illumination by the 
Prior to the effective filing date, it would have been obvious to combine the teachings in order to adjust illumination based on distance, for quality reading/ imaging.
Re claim 2, as discussed above, as the barcode reader is adjusted for distance by selecting pre-stored configurations, it would have been obvious that these are stored in memory.  As discussed above, as the reader reads barcodes of formats, it would have been obvious that the parameters are also norm/standard (barcode) parameters so as to accept and be able to read known barcode types.
Re claim 3, Piva et al. teaches the illumination device for parallel to an optical axis, vis light sources 7.
Prior to the effective filing date, it would have been obvious to combine the teachings for auxiliary illumination.
Re claim 5, FIG. 5 of Piva et al. teaches an illumination at a low angle, such as the LED 62.
Prior to the effective filing date, it would have been obvious to combine the teachings for varying illumination angles.

Re claims 10-14, the limitations have been discussed above, wherein the activation of the different light sources read on the recited illuminating settings such as brightness/ angle.
Re claim 20, the Examiner notes that it would have been obvious to optimize a variable, such as the illumination angle, as being well within the ordinary skill in the art, to achieve a desired optical effect, especially as paragraph [0015]+ and [0059]+ teaches the use of varying angle measures, for desired accuracy and efficiency in the barcode reading process.  
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al./ Piva et al., as discussed above, in view of Reichenbach et al. 
Re claim 4, the teachings of Schuler et al. / Piva et al. have been discussed above but are silent to ring shaped illumination as recited.
Reichenbach et al. teaches such limitations (paragraph [0015] +).
Prior to the effective filing date, it would have been obvious to combine the teachings for even illumination.
Re claim 6, the illumination is interpreted as in a margin of the reflector, as it is vertically aligned with the reflector (FIG. 5 of Reichenbach et al.) for reflecting.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al./ Piva et al., as discussed above, in view of Nunnink et al. (US 20070090193).
The teachings of Schuler et al. / Piva et al. have been discussed above but are silent to dark field illumination in a margin of the reflector encircling the end face and is a separate unit.
Nunnink et al. teaches such limitations via reflector 290 and dark field transmitters 310.
Prior to the effective filing date, it would have been obvious to combine the teachings for dark field angle viewing.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al./ Piva et al., as discussed above, in view of Feng et al. (US 2019012500).
The teachings of Schuler et al. / Piva et al. have been discussed above but are silent to dark field illumination in a margin of the reflector encircling the end face and is a separate unit.
Feng et al. teaches such limitations via reflector and paragraph [0030] +.
Prior to the effective filing date, it would have been obvious to combine the teachings for dark field angle viewing.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al./ Piva et al., as discussed above, in view of Ashby et al. (US 99286502).
The teachings of Schuler et al. / Piva et al. have been discussed above but are silent to dark field illumination in a margin of the reflector encircling the end face and is a separate unit.
Ashby et al. teaches such limitations via reflector and FIG. 1+. 
Prior to the effective filing date, it would have been obvious to combine the teachings for dark field angle viewing.


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. The Examiner notes that the prior art above teaches the use of adjusting the illumination based on distance specific calibrations as discussed above.  The use of “norm” specific is interpreted to mean that different types of indicia are able to be read/ recognized, which is well known in the art for barcode reading.  The Examiner notes that as Piva et al/ teaches the use of distance measurements to adjust the illumination, it would have been obvious to combine such teachings with those of Schuler et al. in order to have a more accurate and focused image to be verified.  The Examiner notes that just because Schuler et al. does not teach calibration parameters based on a distance value of auto focusing, does not mean it would have not have been obvious to combine such teachings of Piva et al. in order to have a more accurate process prior to decoding to ensure accuracy of the decode and subsequent verification.  It appears the Applicant is arguing because Schuler et al. does not have such a teaching, that combining it with Piva et al. would not provide any expected and obvious benefit, which the Examiner disagrees.

Additional Remarks
The Examiner notes Lei (US 20150363619) also teaches determining a distance to select operating parameters of the barcode reader, which the Applicant can review prior to filing an amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DANIEL I WALSH/Primary Examiner, Art Unit 2887